650 S.E.2d 812 (2007)
NORTH CAROLINA ALLIANCE FOR TRANSPORTATION REFORM, INC. and Herb Zerof
v.
NORTH CAROLINA DEPARTMENT OF TRANSPORTATION.
No. 308P07.
Supreme Court of North Carolina.
August 23, 2007.
Marsh Smith, Southern Pines, for Alliance for Transportation.
Lisa C. Glover, Scott Conklin, Assistant Attorney Generals, for DOT.
Prior report: ___ N.C.App. ___, 645 S.E.2d 105.

ORDER
Upon consideration of the petition filed on the 6th day of July 2007 by Plaintiffs in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 23rd day of August 2007."